United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 98-4169NE
                                   _____________

Marlin E. Jones,                         *
                                         * On Appeal from the United
             Appellant,                  * States District Court
                                         * for the District of
      v.                                 * Nebraska.
                                         *
Ideal Linen Supply,                      * [Not to be Published]
                                         *
             Appellee.                   *
                                    ___________

                           Submitted: September 3, 1999
                               Filed: September 15, 1999
                                   ___________

Before McMILLIAN, RICHARD S. ARNOLD, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.


       Marlin Jones appeals from the District Court’s1 order denying his motion to set
aside the verdict reached after a jury trial on his claim of age discrimination. After
careful review of the record and the parties’ submissions, we conclude that the District
Court properly treated the motion as one for a new trial, see Brown v. Royalty, 535
F.2d 1024, 1028 (8th Cir. 1976), and did not abuse its discretion in denying the

      1
        The Honorable David L. Piester, United States Magistrate Judge for the District
of Nebraska, to whom the case was referred for final disposition by consent of the
parties pursuant to 28 U.S.C. § 636(c).
motion. Jones never specified how his counsel’s alleged misconduct prejudiced his
case, see Hofer v. Mack Trucks, Inc., 981 F.2d 377, 385 (8th Cir. 1992) (misconduct
is prejudicial if it affects movant’s substantial rights or unduly taints proceedings);
Dabney v. Montgomery Ward & Co., 761 F.2d 494, 500 (8th Cir.) (standard of
review), cert. denied, 474 U.S. 904 (1985).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-